Case 8:19-cv-01425-DOC-KES Document 8 Filed 09/06/19 Page 1 of 4 Page ID #:53



  1    Marcos D. Sasso (SBN 228905)
       sassom@ballardspahr.com
  2    Ballard Spahr LLP
       2029 Century Park East, Suite 800
  3    Los Angeles, CA 90067-2909
       Telephone: 424.204.4400
  4    Facsimile: 424.204.4350
  5    Attorneys for Defendant
        CAPITAL ONE BANK (USA) N.A.
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
      ERIC HATTEBERG,                        )   Case No. 8:19-cv-01425-DOC-KES
 11                                          )
                                Plaintiff,   )   STIPULATION TO EXTEND TIME
 12                                          )   TO RESPOND TO INITIAL
               v.                            )   COMPLAINT BY NOT MORE
 13                                          )   THAN 30 DAYS (L.R. 8-3)
      CAPITAL ONE BANK (USA) N.A.,           )
 14                                          )   Complaint Served:
                                Defendant.   )   August 19, 2019
 15                                          )   Current response date:
                                             )   September 9, 2019
 16                                          )   New response date:
                                             )   October 9, 2019
 17                                          )
                                             )
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      DMEAST #38787719 v1

          L.R. 8-3 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 8:19-cv-01425-DOC-KES Document 8 Filed 09/06/19 Page 2 of 4 Page ID #:54



  1            Plaintiff Eric Hatteberg (“Plaintiff”) and defendant Capital One Bank (USA)
  2 N.A., (“Capital One”), by and through their counsel of record, hereby stipulate as
  3 follows:
  4            WHEREAS, based upon the date of service, the current deadline for Capital
  5 One to respond to the initial complaint is September 9, 2019;
  6            WHEREAS, the parties, pro se and through counsel, have agreed pursuant to
  7 Local Rule 8-3 to a 30-day extension of time for Capital One to respond to the initial
  8 Complaint; and
  9            WHEREAS, this is the first stipulation extending the response date for
 10 Capital One, and this stipulated extension does not extend the time for Capital One
 11 to respond to the complaint by more than a cumulative total of thirty (30) days.
 12            WHEREFORE, Plaintiff and Capital One stipulate as follows:
 13            1.           The time for Capital One to respond to the Complaint by answer,
 14 motion or otherwise is extended 30 days up to and including October 9, 2019.
 15            2.           This stipulation is without prejudice to the rights, claims, arguments,
 16 and defenses of all parties.
 17    DATED: September 6, 2019                             BALLARD SPAHR LLP
                                                            MARCOS D. SASSO
 18
 19                                                         BY:           /s/ Marcos D. Sasso
                                                                              Marcos D. Sasso
 20
                                                            Attorneys for Defendant,
 21                                                         CAPITAL ONE BANK (USA) N.A.
 22
       DATED: September 6, 2019                             ERIC HATTEBERG
 23
 24
                                                            BY:            /s/ Eric Hatteberg
 25                                                                            Eric Hatteberg
 26                                                         Plaintiff Pro Se
 27
 28
      DMEAST #38787719 v1

          L.R. 8-3 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 8:19-cv-01425-DOC-KES Document 8 Filed 09/06/19 Page 3 of 4 Page ID #:55



  1 I, Marcos D. Sasso, attest pursuant to L.R. 5-4.3.4(a)(2)(i) that Eric Hatteberg, on
    whose behalf the filing is submitted, concurs in the filing’s content and has
  2
    authorized the filing.
  3
                                                /s/ Marcos D. Sasso
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      DMEAST #38787719 v1                      2
          L.R. 8-3 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 8:19-cv-01425-DOC-KES Document 8 Filed 09/06/19 Page 4 of 4 Page ID #:56



  1                                         PROOF OF SERVICE

 2
          I am a resident of the State of California, over thee of eigIeen years, and
 3 not a party to the within action. My business address is ISALLARD PAHR LLP, 2029
   Centurj Park East, Suite 800, Los Angeles, CA 90067-2909. On September 6,
 4 2019, 1 served the within documents:
 5             STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                  COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
 6             0   BY FAX: by transmitting via facsimile the document(s) listed above to
 7                 the fax number(s) set forth below on this date before 5:00 p.m.

 8             0           BY HAND: by personally delivering the document(s) listed above to
                           the person(s) at the address(es) set forth below.
               II          BY MAIL: by placing the document(s) listed above in a sealed
10                         envelope with postagç thereon fully prepaid, in the United States mail
                           at Los Angeles, California addressed as set forth below.
               0           BY E-MAIL: by attaching an electronic copy of the document(s)
12                         listed above to the e-mail address listed below.

13             0           BY OVERNIGHT MAIL: by causing document(s) to be picked up
                           by an overnight delivery service company for delivery to the
14                         addressee(s) on the next business day.

15             0           BY PERSONAL DELIVERY: by causing personal delivery by
                           FIRST LEGAL, INC. of the document(s) listed above to the person(s)
16                         at the address(es) set forth below.

17         Eric Hatteberg                               Plaint(ffPro Se
           2322 Calle Alminrante
18         San Clement, CA 92673
           gabwithericgmail .com
19
20
          I am readily familiar with the firm’s practice of collection and processing
21 correspondence    for mailing. Under that practice it would be deposited with the U.S.
   Postal Service on that same day with postage thereon fully prepaid in the ordinary
22 course of business. I am aware that on motion of the party served, service is
   presumed invalid if postal cancellation date or postage meter date is more than one
23 day after date of deposit for mailing in affidavit.
24        I declare that I am employed in the office of a member of the bar of this Court
   at whose direction the service was made.
25
         Executed on September 6, 2019 at Los                California.
26
27
28
      DMEAST #38787719 v

                                              PROOF OF SERVICE
